Citation Nr: 1019112	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
April 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  This decision denied 
the Veteran's November 1994 claim for service connection for 
a mental disorder.  

A Board decision dated in September 1999 denied the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, finding the claim to be not well grounded.  The 
Veteran sought to reopen his claim in October 1999.  (The 
Board observes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted which, among other 
things, made provision for the readjudication of claims that 
were denied as not well grounded between July 14, 1999, and 
November 9, 2000, provided that a request for readjudication 
was filed by the Veteran, or a motion was made by the 
Secretary, on or before November 9, 2002.  See VCAA, § 7(b), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  If such a claim 
were readjudicated, the prior decision was to be treated as 
though it had never been made.  See also VAOPGCPREC 3-2001 
(Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).)

In a November 1999 rating decision, the RO determined that 
new and material evidence had not been presented with which 
to reopen a service connection claim for a psychiatric 
disorder.  The Veteran thereafter perfected a timely appeal 
of the RO's November 1999 rating decision.  

The Veteran testified at a local hearing conducted at the RO 
in October 2000.  The transcript of the hearing is of record.  

In a February 2003 decision, the Board reopened the claim 
and, in May 2003, remanded it for additional development.  In 
November 2004, the Board denied the claim on the merits.

The Veteran appealed the November 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2005, while his case was pending at the Court, 
VA's Office of General Counsel and appellant's attorney filed 
a Joint Motion requesting that the Court vacate the Board's 
November 2004 decision.  In December 2005, the Court issued 
an Order vacating the November 2004 Board decision.  In July 
2006, the Board remanded the claim in accordance with the 
actions requested in the Joint Motion.

In December 2007, the Board again denied the Veteran's claim.  
The Veteran appealed the December 2007 Board decision to the 
Court.  In July 2009, while his case was pending at the 
Court, VA's Office of General Counsel and appellant's 
attorney filed a Joint Motion requesting that the Court 
vacate the Board's December 2007 decision.  In July 2009, the 
Court issued an Order vacating the December 2007 Board 
decision.

The Veteran's claim is once again before the Board for 
appellate consideration; the Board is mindful of the actions 
requested in the July 2009 Joint Motion.


FINDINGS OF FACT

1.  The Veteran served during peacetime and did not engage in 
combat.

2.  The Veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.

3.  There is no credible supporting evidence of an in-service 
stressor.

4.  A psychosis was not identified during service or within 
the one-year period following the Veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that any currently diagnosed psychiatric 
disorder, other than PTSD, is related to his period of 
military service or any event thereof.

5.  The current diagnoses include personality disorder.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303(d), 3.304, 3.307, 3.309 (2009).

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.306, 4.127 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary to substantiate a claim, and it affirmed the VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the Veteran's application to 
reopen the service connection claim for a psychiatric 
disorder was filed in October 1999, 2 years before the 
enactment of the VCAA in November 2000.  The claim was 
ultimately reopened in a February 2003 Board decision.

The RO provided the Veteran with letters in February 2001, 
April and July 2003, as well as in October 2006 and January 
2007 which met the notification requirements of the VCAA, 
prior to adjudicating the claim in a March 2007 Supplemental 
Statement of the Case (SSOC).  A letter inviting the Veteran 
to supply additional evidence in support of his claim was 
also sent to him in July 2009; he responded, in August 2009, 
that he had no additional evidence to submit.  The Veteran's 
attorney in March 2010 submitted additional evidence in 
support of the Veteran's claim directly to the Board; this 
evidence was accompanied by a waiver of initial RO 
consideration.  This evidence is essentially duplicative of 
evidence already considered by the Board.  Hence, the Board 
finds that any failure in not completely fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
[supplemental] statement of the case).

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  As discussed in the preceding paragraph, the Veteran 
received such notice and was given the opportunity to 
respond.  The Veteran and his attorney have pointed to no 
prejudice resulting from the timing of the VCAA notice.

The letters dated in 2001, 2003 and 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Moreover, 
the letter issued in April 2003 specifically requested 
additional information relating to the PTSD claim based on 
allegations of personal assault.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The Veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).

The Board also notes that the Veteran in this case is 
represented by a private attorney who is clearly familiar 
with the case.  There is little doubt after even a cursory 
reading of the more recent documents on file that the 
attorney and the Veteran have actual knowledge of the 
evidence and argument need to substantiate the claim.  See, 
generally, Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim); Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (noting that representation is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by a VCAA notice error).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided in 
correspondence dated in October 2006.  Thus, the Board 
concludes that the Veteran has not been prejudiced by any 
notice failure.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); Simmons v. Nicholson, 487 F. 3d 892 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

The duty to assist the Veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and numerous examination 
reports pertinent to the claim on appeal are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the Veteran's claim.  In compliance with the 
statutory requirements of 38 U.S.C.A. § 5103A and § 7105(d) 
as well as 38 C.F.R. § 3.103(b), the VA has provided the 
Veteran and his attorney with an SOC and SSOCs, informing 
them of the laws and regulations relevant to the Veteran's 
claim and, in particular, what was needed to grant service 
connection for a psychiatric disorder, to include PTSD.  See 
Dingess, 19 Vet. App. at 473.  The Veteran has been afforded 
VA examinations, and the Board finds that they have provided 
sufficient detail for the Board to make a decision in this 
case because the examiners have rendered diagnoses of mental 
disorders and have rendered opinions as to whether the 
Veteran has PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Although some 
findings on the examination reports differ, it is the Board's 
duty to weigh the probative value of the evidence and derive 
findings of medical fact from that evidence without rendering 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.

Factual Background

In November 1994, the Veteran filed his original service 
connection claim for a psychiatric disorder.  See VA Form 21-
526.  That claim was denied in a September 1999 Board 
decision.  The Veteran filed to reopen the claim in October 
1999 and, although reopened by the Board in February 2003, 
final adjudication of the claim on the merits has been 
pending since that time.

The July 1975 enlistment examination report shows that 
psychiatric evaluation was normal and service treatment 
records are entirely negative for any psychiatric diagnosis.  
A Report of Mental Status Examination conducted near the end 
of March 1976 found no psychiatric disease or evidence of a 
character or behavior disorder.  The Veteran denied having 
depression or nervous trouble of any sort.  However, due to 
the Veteran's minimal motivation for military service and the 
improbability that the Veteran would make a satisfactory 
adjustment to the military, the examiner recommended that he 
be separated.  The March 1976 separation examination report 
also shows that psychiatric evaluation was normal.  

The Veteran's service personnel records indicate that he 
successfully completed basic training and AIT (Advanced 
Infantry Training).  He received a permanent unit assignment 
in January 1976.  Beginning in February 1976, the records 
indicate that he was counseled for poor attitude, 
unwillingness to apply himself, being late for work, sitting 
at his desk and not working, and leaving his place of duty 
without the consent of his supervisor. It was reported that 
the Veteran had informed his supervisor that he wanted out of 
the military and would do almost anything to get out.  In 
early March 1976, the Veteran was reduced in rank for these 
offenses.  The Veteran was given a general discharge in April 
1976.

A January 1995 VA psychiatric examination report shows that 
the Veteran provided history that he had been threatened with 
a meat cleaver during basic training, and that this 
eventually caused him many problems and led to his discharge.  
He related that when he was discharged from service, service 
personnel wanted him to seek treatment from a psychiatrist, 
but that he did not do this.  Following mental status 
examination, the examiner rendered a psychiatric diagnosis of 
anxiety disorder, not otherwise specified.  It was felt by 
the examiner that the appellant had significant problems with 
anxiety, but that the classic criteria for a generalized 
anxiety disorder had not been met at that time.  The examiner 
recommended obtaining records from B. E. Hospital where the 
Veteran was treated in the 1970s.  The examiner noted that he 
had not reviewed any prior military records or the results of 
any prior compensation and pension examinations and that 
these should be carefully reviewed.

A private medical statement from Dr. N.S.C., dated in January 
1997, shows that the Veteran received treatment for 
depression at the H. B. Hospital from January 1979 to March 
1979.  A hospital discharge record from the L. B. Hospital, 
dated in March 1979, shows that the Veteran was treated by 
Dr. N.S.C. for depressive neurosis.  On admission, he 
reported that his problems began when he got separated from 
his wife.  There was no mention of service or any trauma 
therein.  The recommended course upon discharge was to 
continue on antidepressant medication and to continue to 
receive marital therapy and individual psychotherapy.

A private Initial Patient Evaluation form from the W. 
Psychiatric and Counseling Center, dated in January 2000, 
shows that the Veteran described a traumatic incident during 
service whereby a meat cleaver was held over his head as he 
was directed to light a stove.  (Initials of private 
physicians and private facilities are used to protect the 
privacy of the Veteran.)

A private medical record from W. M. Hospital, dated in 
October 2000, shows that the Veteran was diagnosed with PTSD, 
with secondary episodic major depression.  The Veteran 
described the in-service incident with the meat cleaver, 
indicating that it occurred while he was on kitchen duty, and 
reporting that the offending party, the cook, was ultimately 
transferred.  The examiner noted that there was a diagnostic 
question of whether the Veteran had been demonstrating a 
long-term adaptive response to trauma, or was schizoid.  If 
the latter were the case, the examiner added, that it could 
be assumed that such a personality structure predated the 
trauma, and was then severely exacerbated by a traumatic 
event.  Additional psychological testing was thought to be 
necessary.

In October 2000, the Veteran testified at a personal hearing 
held before a hearing officer of the RO.  He asserted that 
during basic training, another person held a meat cleaver 
over his head demanding him to light a stove.  He indicated 
that he did not know how to light the stove, thus causing him 
great trauma resulting in his current disability.  He 
testified that he reported this incident to the Captain, but 
indicated that no record of the event was documented in his 
file or elsewhere.  He reported experiencing nightmares and 
flashbacks of the incident.

Private outpatient treatment records from W. Hospital, dated 
from January 2000 to February 2003, show that the Veteran was 
treated intermittently for symptoms associated with 
depression and PTSD.

In April 2003, VA issued the Veteran a duty to assist letter, 
specifically pertaining to the development of PTSD claims 
based on allegations of personal assault.  In a statement 
from the Veteran received in July 2003, he indicated that he 
had not filed claims for Social Security disability or for 
Worker's Compensation.

Upon VA psychiatric examination in March 2004, the examiner 
reviewed the claims folder.  The Veteran reported a depressed 
mood and anxiety which had their onset during his period of 
active service wherein he was traumatized by a fellow 
serviceman wielding a meat cleaver.  The diagnostic 
impression was history of PTSD and dysthymia.  The examiner 
noted that the Veteran had related most of his symptoms to 
the in-service incident.  He added that although the 
described incident may not be very hard to some, perception 
and sensitivity to the incident could vary among different 
people.  The examiner stated that he believed that the 
Veteran met the criteria for PTSD, but added that it was 
important to clarify the underlying personality and other 
organic cause before approaching to the final diagnosis of 
PTSD.  Additional treatment and testing was recommended.

A VA psychological evaluation was conducted in May 2004 by a 
staff psychologist.  The psychologist indicated that the 
responses to a battery of tests by the Veteran revealed 
results of questionable validity due to random response bias 
as well as strong indication of malingering.  The 
psychologist indicated that the test results, even if valid, 
strongly indicated the presence of a psychotic disorder, as 
opposed to PTSD.  The impressions included dementia, not 
otherwise specified; malingering; and rule out psychotic 
disorder, not otherwise specified.

In June 2004, after reviewing the May 2004 psychological 
testing, the VA examiner who had examined the Veteran in 
March 2004 concluded that it was very difficult to exclude 
the diagnosis of PTSD because the Veteran witnessed injury, 
and although this trauma did not seem to be significant 
enough to cause full-blown symptoms, he did meet other 
criteria for PTSD.  The examiner indicated that other 
diagnoses to be considered differential diagnoses were 
depression, not otherwise specified; adjustment disorder with 
mixed mood; and malingering.  The examiner summarized that 
the Veteran met the criteria for PTSD, but other diagnoses 
may need to be considered.

The Veteran was thereafter examined by a different VA 
examiner in July 2004 (whose job title was later verified to 
be "psychiatric resident" because of the previous Joint 
Motions for Remand had noted that it was not clear that this 
examiner was a physician).  The examiner reviewed the claims 
folder, including the psychological testing results.  The 
Veteran reported the in-service incident while in basic 
training wherein a cook held a meat cleaver over his head.  
He stated that he never saw that cook again following the 
described incident and that he was given an Article 15 for 
disobeying orders and his rank was cut.  The diagnosis was 
rule out malingering.  The examiner added that the Veteran 
had mild impairment secondary to mixed personality disorder 
and noted that he had traits of schizoid and antisocial 
personality.  The report indicated that the Veteran's 
behavioral changes were not consistent with being a victim of 
personal assault, and it was determined that he did not meet 
the DSM IV criteria for PTSD but did meet the criteria for 
mixed personality disorder with schizoid and antisocial 
personality traits.  It was noted that malingering could also 
not be ruled out.  The examiner concluded that it was at 
least as likely as not that the Veteran's mixed personality 
disorder with antisocial and schizoid personality traits had 
its onset during active service.

Private medical records of Dr. R.A.K., dated from April 2003 
to August 2006, are primarily relevant to monitoring the 
Veteran's diabetes and not primarily relevant to treatment 
for a psychiatric disorder.  However, when seen by Dr. K. 
during this period, the doctor conducted both physical 
examinations and reviews of systems.  During the latter, 
under the review of the psychiatric system, Dr. K. noted on 
eight different visits between April 2003 and August 2006, 
that the Veteran denied having symptoms of depression, 
anxiety, memory loss, mental disturbance, suicidal ideation, 
hallucinations or paranoia.

VA outpatient treatment records dated in 2005 showed that the 
Veteran received psychiatric treatment for which he was 
taking prescribed medication.  When the Veteran was seen in 
May 2005, various diagnoses were made including rule out 
depression and dementia and a history of learning disorders.  
A provisional diagnosis of schizoid personality was made.  
Records dated in 2006 reflect that the Veteran was being 
followed and treated by VA for schizotypal personality and 
depression.

In March 2007, a review of the file including service 
medical, VA, and private medical records was conducted by a 
VA clinical psychologist, who was asked to specifically 
address and assess whether a current mental disorder was due 
to or the result of the Veteran's report of being threatened 
with a butcher knife in service.  The VA psychologist opined 
that a current mental disorder was not caused by or a result 
of being threatened with a butcher knife in service.  It was 
explained that there was no evidence, even assuming that this 
event occurred, that this event met the definition of a 
criterion A stressor for PTSD, and did not meet stressor 
criterions B and C for PTSD.  It was noted that there was no 
evidence of significant re-experiencing of the trauma or of 
numbing or of avoidance.  The psychologist did observe the 
presence of anger and hypervigilance, together with 
significant unhappiness and an inability to sustain 
relationships.  These findings were explained, according to 
the examiner, "by a personality disorder which is tragically 
but most likely a matter of [an] interpersonal pattern of 
relationships which is ingrained in personality and not a 
finite result of one insult or threat."  A diagnosis of 
personality disorder with narcissistic and borderline 
features was made.

Legal Analysis

The Veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD.  He maintains that he 
was exposed to a stressor during basic training at Fort Ord, 
California, which occurred around mid-October 1975.  The 
Veteran reports that while on kitchen duty, he was told by a 
Mess Sergeant to light an oven, but the Veteran maintains 
that he did not know how, causing the Mess Sergeant to 
threaten him with a meat cleaver.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection for certain diseases, including psychosis, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) and must be supported by findings on the 
examination report; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).  With regard to the third PTSD criterion, evidence 
of in-service stressors, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service Connection -- PTSD

With respect to the Veteran's contention that he has PTSD, 
the Board notes that he has repeatedly set forth only one 
stressor which he believes led to that disability.  He 
maintains that in October 1975, while in basic training at 
Fort Ord, California, he was threatened by a Mess Sergeant 
with a meat cleaver while serving on kitchen duty.

The Veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Moreover, his entire period 
of active duty was peacetime service.  The Board finds, 
therefore, that the Veteran did not engage in combat, and it 
is clear that his reported stressor is not combat-related.  
Therefore, in order for service connection for PTSD to be 
awarded, the occurrence of the alleged stressful event in 
service must be corroborated by credible supporting evidence.

Before addressing the matter of the evidence needed to 
corroborate the occurrence of the stressor, however, the 
Board notes that, while diagnoses of PTSD were made at 
various times between 2000 and July 2004, it appears that 
there has been no diagnosis of PTSD made since August 2004, 
and it has been determined that the Veteran does not meet the 
DSM-IV criteria for PTSD.  For service connection to be 
granted evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Nevertheless, the Board notes that, the requirement of the 
existence of a current disability for the purposes of service 
connection is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
may resolve prior to VA's adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this regard, the Board acknowledges that diagnoses of PTSD 
were noted in a number of treatment records and some 
examination reports in the claims file dated prior to August 
2004, to include a VA evaluation conducted in March 2004, 
with an addendum provided in July 2004, concluding that the 
Veteran met the criteria for a diagnosis of PTSD.  However, 
the diagnoses that are noted in those treatment records and 
examination reports were based on the Veteran's report of the 
nature and occurrence of the alleged stressor which, as will 
be discussed below, is uncorroborated by any credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  In light of 
this, the Board finds the medical reports that rendered a 
diagnosis of PTSD to be unpersuasive on the question of 
whether the Veteran has PTSD due to service.  In addition, 
for reasons stated below regarding whether the Veteran has 
PTSD at all, the Board finds the medical evidence that 
reflects that the Veteran does not have PTSD more persuasive 
and convincing than the reports showing the diagnosis.  

Concerning this, the Board notes that, with regard to the VA 
evaluation conducted by a medical resident in July 2004, the 
Veteran's representative has argued that this evidence should 
be afforded little or no probative weight because the 
examiner was not a physician.  This argument is without merit 
on two counts, given that, first, the RO has supplemented the 
record with a document showing that the examiner was at that 
time a "psychiatric resident" and so the examination was 
conducted by a physician, and, second, ordinarily there is no 
requirement that VA medical examinations be conducted or 
opinions be rendered by physicians.  See Cox v. Nicholson, 20 
Vet. App. 563, 568 (2007).  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  Thus, the Board concludes that a 
psychiatric resident was competent to conduct the examination 
in July 2004.

In addition, with regard to the March 2007 VA medical 
determination that the Veteran's manifestations do not meet 
the DSM-IV criteria for a diagnosis of PTSD, but instead are 
indicative of a personality disorder, the Board has assigned 
this report more probative weight than it has to the 
examination reports reflecting a diagnosis of PTSD because 
the March 2007 examiner's conclusion is consistent with the 
results of an earlier psychological evaluation in May 2004 
and the evaluation conducted by the psychiatric resident in 
July 2004.  In this regard, the credibility or persuasiveness 
of evidence, "has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the March 2007 VA examiner's report 
"hangs together" in a consistent manner with most of the 
other evidence of record, including with the findings of the 
May 2004 psychologist after psychological testing and with 
the conclusions of the July 2004 VA examiner that the DSM-IV 
criteria for PTSD were not met, and this consistency renders 
the March 2007 VA examiner's conclusions more believable and 
convincing than those of examiners who diagnosed PTSD.

Specifically with regard to the reports of those examiners 
who did render a diagnosis of PTSD, the Board notes that, in 
addition to the diagnosis being based on the history of the 
stressful incident reported by the Veteran, those examiners 
rendered diagnoses of other psychiatric disorders in addition 
to PTSD or rendered diagnoses of a personality disorder, 
which findings are consistent with the findings of the VA 
examiners.  Those examiners also often expressed some 
reservations or doubts about the diagnosis of PTSD in their 
reports.  For example, the private medical record from W. M. 
Hospital, dated in October 2000, shows a finding that the 
PTSD was diagnosed "with secondary major episodic 
depression" and the examiner noted that there was "a 
diagnostic question of whether the Veteran had been 
demonstrating a long-term adaptive response to trauma or was 
schizoid".  Additional psychological testing was thought to 
be necessary.  Similarly, the VA examiner in March 2004, 
before seeing the results of the psychological testing in May 
2004, stated that he believed that the Veteran met the 
criteria for PTSD, but added that it was important to clarify 
the underlying personality and other organic cause before 
approaching to the final diagnosis of PTSD.  The diagnoses 
were history of PTSD, dysthymia, and rule out personality 
disorder not otherwise specified.

Thus, for these reasons, the Board finds that the cumulative 
effect of three evaluations of the Veteran by the VA 
examiners in May 2004, July 2004, and March 2007, all of 
which have resulted in the same conclusion, i.e., that the 
criteria for the diagnosis of PTSD in accordance with the 
DSM-IV have not been met, is more persuasive and probative 
evidence in this case than the conclusions of those examiners 
who rendered a diagnosis of PTSD with some reservations 
expressed and without affirmative acknowledgement of the DSM-
IV.  Accordingly, the Board concludes that this claim could 
be denied solely on the basis of a failure to establish a 
DSM-IV diagnosis of PTSD for the entire period of time that 
the claim has been pending.  See McClain, 21 Vet. App. at 
321. 

However, even assuming that a DSM-IV diagnosis of PTSD has 
been established in this case, there is no credible 
supporting evidence of record verifying that the alleged 
stressor occurred or that it is sufficient to support a 
diagnosis of PTSD.  Although examiners may accept the 
Veteran's history of stressful events in rendering a 
diagnosis of PTSD, service connection for PTSD requires that 
the stressful event be corroborated by credible supporting 
evidence.  In this regard, the Board is not required to grant 
service connection for PTSD because a physician accepts a 
Veteran's description of active service experiences as 
credible.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Furthermore, the Board is not required to accept a Veteran's 
uncorroborated account of active service experiences.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

With regard to the Veteran's credibility as to the occurrence 
of the alleged stressor in service, the Board observes that 
the Veteran's first report of the alleged incident about 
being threatened in service by the sergeant with the meat 
clever was in January 1995, just after he filed his original 
compensation claim for a psychiatric disorder in November 
1994 and more than 15 years after his discharge from service.  
However, he did not relate that incident in March 1979 when 
he was admitted to L. B. Hospital where he was treated by Dr. 
N.S.C. for depressive neurosis but instead reported at that 
time that his problems began when he got separated from his 
wife.  There was no mention of service or any trauma in 
service in the 1979 report which was only approximately three 
and a half years after the incident occurred.  Moreover, he 
related to the VA examiner in January 1995 that the 1979 
hospitalization was "secondary to family problems and that 
he was depressed."  That the Veteran did not report this 
stressful incident in service a short time after service when 
seeking treatment for psychiatric problems and instead first 
mentioned it as the stressor which caused PTSD in making a 
claim for service-connected compensation benefits affects the 
credibility of his statements that this incident occurred so 
as to make those statements less believable and persuasive.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

Similarly, the Board notes that although psychiatric 
complaints are noted on medical reports, both private and VA, 
connected with the claim for service connection for PTSD or a 
psychiatric disorder other than PTSD, private medical records 
of Dr. R.A.K., dated from April 2003 to August 2006, reflect 
that, under the review of the psychiatric system, Dr. K. 
noted on eight different visits between April 2003 and August 
2006, while this claim and appeal have been pending for 
service connection for a psychiatric disorder, that the 
Veteran denied having symptoms of depression, anxiety, memory 
loss, mental disturbance, suicidal ideation, hallucinations 
or paranoia.  However, he claimed the presence of some of 
these same symptoms in connection with VA examinations 
conducted specifically to assist him in developing evidence 
pertinent to his claim.  For the same reasons as noted above 
with regard to the absence of any mention of the stressful 
incident in 1979, the Board notes that the Veteran's denial 
of symptoms of a psychiatric disorder in the reports of Dr. 
K. affects the credibility of his statements so that those 
statements do not inspire belief.  Indiana Metal Prods., 442 
F.2d at 51-52; Cartright, 2 Vet. App. 25.  Finally, the Board 
notes with regard to the Veteran's credibility that the 
results of the psychological testing in March 2004 indicated 
"a suggestion of malingering."  Similarly, the VA 
psychiatric resident in July 2004 rendered a diagnosis of 
rule out malingering.  These examples, taken together, show a 
lack of consistency in the Veteran's statements and that, 
coupled with interest in the outcome of his claim, have 
weakened the credibility of his statements, and therefore, 
the Board assigns them little probative weight.  

With regard to the credible supporting evidence needed to 
corroborate the occurrence of an alleged stressor of personal 
assault, VA regulations provide that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence.  In an Appellant's Brief, dated in August 2005, the 
Veteran's attorney (at that time) argued that VA had failed 
to provide the Veteran with an adequate examination and 
suggested that another examination was warranted, arguing 
that none of the examiners had discussed whether appellant's 
behavior changes in service were consistent with being the 
victim of a personal assault.  Initially, the Board points 
out that the July 2004 VA evaluation conducted by a medical 
resident did in fact address this matter.  That report 
indicated that the Veteran's behavioral changes were not 
consistent with being a victim of personal assault.  
Ultimately, a VA evaluation was conducted by a VA 
psychologist in March 2007 which specifically addressed 
behavioral changes in service.  In essence, the examiner 
indicated that the Veteran's behavior was indicative of a 
long-standing history of maladjustment and personality 
disorder, manifested in service and thereafter.  There was no 
indication that behavior changes in service were consistent 
with being the victim of a personal assault.

Significantly, in March 2007, the VA psychologist opined that 
a current mental disorder was not caused by or a result of 
being threatened with a butcher knife in service.  It was 
explained that there was no evidence, even assuming that this 
event occurred, that this event met the definition of a 
criterion A stressor for PTSD, and it did not meet stressor 
criterions B and C for PTSD.  The psychologist also 
determined that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD, and noted that the manifestations 
were instead indicative of a diagnosis of personality 
disorder.

The March 2007 VA examiner's findings are persuasive because 
they are consistent with other relevant evidence in this 
case.  Concerning this, the Board notes that, although there 
is conflicting medical evidence regarding the diagnosis of 
PTSD, most medical records show the existence of a 
personality disorder.  For instance, the October 2000 report 
from W. M. Hospital reflected a diagnosis of rule out 
schizoid personality disorder.  Similar findings of a 
personality disorder were shown on VA examination reports and 
schizoid personality disorder was shown on VA treatment 
records.

In addition, the March 2007 VA examiner's findings are also 
consistent with the Veteran's service personnel records 
because those records themselves reflect that his behavioral 
problems were driven by a lack or motivation and his own 
reported desire to be released from service, without any 
reference to or indication of a personal assault in service.  
The service personnel records do not provide supporting 
evidence of behavioral changes contemporaneous to the time of 
the alleged assault which the Veteran has claimed occurred in 
October 1975.  Rather, the first observed personal record 
concerning the behavior of the Veteran is dated in February 
1976, at which time he is showed to have been counseled for 
poor attitude, unwillingness to apply himself, being late for 
work, sitting at his desk and not working, and leaving his 
place of duty without the consent of his supervisor.  It was 
also reported that the Veteran had informed his supervisor 
that he wanted out of the military and would do almost 
anything to get out.  Yet, none of the personnel records on 
file reflect that he reported the alleged meat cleaver 
incident, and the Board observes that this initial in-service 
counseling occurred about four months after the claimed 
incurrence of the in-service incident.  Thus, the service 
personnel records are, in essence, unpersuasive, in that they 
fail to provide probative evidence in support of the 
Veteran's claim.  

Regarding whether attempts should be made to verify the 
alleged stressor through coordination with the Joint Services 
Records Research Center (JSRRC) because the Veteran had 
claimed that at the time of the alleged in-service personal 
assault incident he reported it to "the Captain," the Board 
notes that the Veteran has never provided VA with the name of 
the "Captain."  See correspondence received by the Board in 
March 2010.  This is so, despite VA having sent in April 2003 
a questionnaire form, entitled "Information in Support of 
Claim for Service Connection for Posttraumatic stress 
Disorder (PTSD) Secondary to a Personal Assault."  As part 
of this questionnaire, the Veteran was informed that, in an 
effort to provide pertinent evidence about his claim, he 
could identity any sources (military and non-military) that 
may provide information concerning the incident.  Among these 
sources was "fellow service person."  Thereafter, and up to 
the time of this decision, the Veteran has not provided VA 
with the name of the "Captain" to whom he reportedly 
recounted the nature of his claimed personal assault.  
Without the name of this Captain, any efforts by JSRRC to 
verify this communication would be futile.  38 C.F.R. 
§ 3.159(c)(2).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 406, 407 (1991), 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Therefore, the Board finds 
that VA is not obligated to make further efforts to identify, 
locate, or obtain a statement from the "Captain."  The 
Board also notes that in August 2009 the Veteran informed VA 
that he had no additional evidence to submit in support of 
his claim.  

Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of a 
claimed stressor not related to combat must be supported by 
credible evidence.  Service connection for PTSD is not 
warranted, because there is no credible supporting evidence 
that the claimed in-service stressor occurred.  Since the 
Veteran's claimed stressor has not been verified, the 
diagnoses of PTSD which are of record are necessarily based 
on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West 
v. Brown, 7 Vet. App. 70, 78 (1994).  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  See Gilbert, 1 Vet. App. at 54.

B.  Service Connection - Psychiatric Disorder other than PTSD

With regard to the issue of an acquired psychiatric disorder, 
other than PTSD, the service medical records are negative for 
any complaints or findings of a psychiatric disorder.  In 
March 1976, the Veteran denied any psychiatric problems.  In 
fact, at that time, a psychiatric disorder was specifically 
ruled out upon mental status examination.  The diagnosis was 
"no psychiatric disease found."  There is also no 
indication that the Veteran had a diagnosis of a psychosis 
which had become manifested to a compensable degree during 
the first year following his separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.

Rather, the Veteran was first diagnosed as having a 
psychiatric disorder, diagnosed as depressive neurosis, 
approximately three years after his separation from service 
in 1979.  He himself stated that his problems began when he 
got separated from his wife.  There is no competent medical 
evidence of record relating any post-service acquired 
psychiatric disorder (other than PTSD) to any in-service 
disease or injury.

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Moreover, there is no competent medical evidence linking a 
diagnosed psychiatric disorder other than PTSD to service.  
Since 2000, some of the disorders which have been diagnosed 
include depression, anxiety, dementia, and a learning 
disability, none of which have been etiologically linked by 
competent evidence to the Veteran's period of service.  The 
VA examiner in July 2004 did relate the Veteran's mixed 
personality disorder with antisocial and mixed personality 
traits to his active service; however, pursuant to 38 C.F.R. 
§ 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Personality disorder is the 
only condition which has been linked to service.

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. 
§§ 3.306, 4.127.  However, the record in this case contains 
no evidence which establishes or suggests that the Veteran 
has disability resulting from a mental disorder that was 
superimposed upon personality disorder during service.  Thus, 
the preponderance of the evidence is against a finding that 
any currently diagnosed psychiatric disorder other than PTSD 
is related to active service.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. 
App. at 54. 
ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


